Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are active in this application. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Note
3.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Resch (US 2014/0244788).
Regarding to claims 1 and 11, Resch discloses a method for execution by a computing device of a dispersed storage network (DSN) (Figures 1 and Figures 43A-B) comprises: 
receiving, from a requesting device of the DSN, a write request to edit existing data with new data, wherein the existing data is stored in the DSN, and wherein the write request includes the new data and information regarding the new data (Paragraph [0259], write requests to DS unit, and [0266].  Also Figures 43A and 43B, Paragraph [0288], “a write request 430 to the DS unit 354 to update the encoded data slice stored in the DS unit 354.  The write request 430 includes an updated encoded data slice and the slice name of the encoded data slice”); 
determining, based on existing data information and the new data information, whether the existing data has already been edited with the new data, wherein the existing data information corresponds to a current state of the existing data, wherein, when the write request is a first write 
when the existing data has already been edited: 
sending, without executing the write request, a favorable response to the requesting device indicating the existing data has been successfully edited (Paragraphs [0268] and also Figures 43A and 43B, Paragraphs [0288]-[0293]); and 
when the existing data has not already been edited: 
executing the write request to edit the existing data with the new data to produce edited data, wherein the edited data is stored in the DSN (Paragraphs [0265], [0269]); and after successful execution of the first write request, sending the favorable response to the requesting device (Paragraphs [0265], [0268] and also Figures 43A and 43B, Paragraphs [0288]-[0293]).
Resch discloses a computing device of a dispersed storage network (DSN) comprises: memory; an interface; and a processing module operably coupled to the interface and the memory, wherein the processing module is operable to the above method as per claim 11 (Figures 1-2 and 41-43).

Regarding claims 2 and 12, discloses wherein the determining whether the existing data has already been edited with the new data comprises: 

determining whether the first subset of the existing data information substantially matches the corresponding first subset of the new data information (Figures 43A and 43B, Paragraphs [0288]-[0293]); and 
when the first subset of the existing data information does not substantially match the corresponding first subset of the new data information, determining the existing data has not already been edited (Figures 43A and 43B, Paragraphs [0288]-[0293]).

Regarding claims 3 and 13, Resch discloses when the first subset of the existing data information substantially matches the corresponding first subset of the new data information: 	obtaining a second subset of the existing data information and a corresponding second subset of new data information (Figures 43A and 43B, Paragraphs [0288]-[0293]); 
determining whether the second subset of the existing data information substantially matches the corresponding second subset of the new data information (Figures 43A and 43B, Paragraphs [0288]-[0293]); and 
when the second subset of existing data information does not substantially match the second subset of the new data information, determining the existing data has already been edited (Figures 43A and 43B, Paragraphs [0288]-[0293]).



Regarding claims 5 and 15, Resch discloses wherein the first subset of existing data information and the corresponding first subset of the new data information includes one or more of: a data size; a revision level; a data type; a user tag; and a data name. (Paragraph [0259], “each write request 356 includes one or more of a request number, a common transaction number, one or more corresponding encoded data slices, a corresponding slice name for each of the one or more corresponding encoded data slices, and a revision number for each of the one or more corresponding encoded data slices”, and Paragraphs [0288]-[0293]).

Regarding claims 6 and 16, Resch discloses wherein the write request includes one or more of: a user tag of the new data; a size of the new data; a data type of the new data; a revision number of the new data; a name of the new data; integrity information of the new data; and the new data.  (Paragraph [0259], “each write request 356 includes one or more of a request number, a common transaction number, one or more corresponding encoded data slices, a corresponding slice name for each of the one or more corresponding encoded data slices, and a revision number for each of the one or more corresponding encoded data slices” and [0262]).



Regarding claims 8 and 18, Resch discloses wherein when the computing device is the DS processing unit, a data name included in one or more of the existing data information and the new data information is a source name  (Paragraphs [0259], [0262] and Paragraphs [0288]-[0293]).

Regarding claims 9 and 19, Resch discloses wherein when the computing device is the storage unit, a data name included in one or more of the existing data information and the new data information is a slice name (Paragraphs [0288]-[0293]).

Regarding claims 10 and 20, Resch discloses wherein data of the existing data and the new data comprises one or more of: a data object; a data segment; a set of encoded data slices; and an encoded data slice (Paragraphs [0080]-[0081], [0259] and [0262], encoded data slices).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153